271 S.W.3d 637 (2008)
Barbara MURPHY, Appellant,
v.
CITY OF ST. LOUIS, Missouri, Respondent.
No. ED 91373.
Missouri Court of Appeals, Eastern District, Division One.
December 16, 2008.
Joe D. Jacobson, Matthew R. Fields, Bradley P. Schneider, Clayton, MO, for Appellant.
Patricia Hageman, City Counselor, J. Brent Dulle, Raymond B. Flojo, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Barbara Murphy appeals from the grant of summary judgment in favor of the City of St. Louis, Missouri ("the City") on her negligence claim, which alleged that she suffered personal injuries because the City failed to repair an unsafe and dangerous condition on a public sidewalk. We find that the trial court did not err in granting summary judgment in favor of the City.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's decision is affirmed under Rule 84.16(b).